        Case 0:19-tp-60035-RKA Document 4 Entered on FLSD Docket 10/22/2019 Page 1 of 1


         UNI
           TED STATES DISTRICT CO URT FO R SO UTHERN DISTRICT OF FLORIDA **COURT O RDER/M INUTES**
                    U.S.MAG ISTRATE JUDGE BARRY S.SELTZER -FORT LAUDERDALE,FLO RIDA ROO M 110


    DEFT: STEVE ELVEUS(SUMMONSI#                                                   CASE NO: l9-60035-TP-ALTMAN
    AUSA:       (M .ANTON DUTY AUSA)                                               ATTY:
    USPO :      M ARIE SA GET                                                      V IOL
    '                                                                                      :
                                                                                                   18:U.S.C.j924
    PROCEEDIN G:          IN ITIAL APPEA RAN CE ON A                               RECO M M EN D ED BO                    :
                          SU PERVISED RELEASE V IO LA TION
                                                                                                                     e
                                                                                                                                      x
    BOND/PTD HEARING HELD -yes/no                                       COUNSELAPPOINTED:                                         v       l            c'
                                                                                                                                                        -)

    BoxosET@:                 . <l
                                 -
                                 j#,& 'J /yq'l             #   .                   Tobecosignedby:
             AIIstandard conditions                                                            -
                                                                                                                    zsuo.o og                 // o-txv-,s        .

             Do notencumber property.


              Surrendcrand/o onotobtainpassports/traveldocuments.
              Rptt TS asdirected/ or- x'sa week/month by phone;-
                                                                                   J.
                                                                                    ..'7--l
                                                                                          'c
                                                                                           -.
                                                                                            n
                                                                                            s.ox
                                                                                               no,
                                                                                                 -A/ps,zvw                                ,
             X S ëtW CC            CrSOn.                                              o s-,ooo g s
              Random urine testing by PretrialServices.
             Treatm entasdeemed necessary.                                     <fD&> /DT!W -V z-           v   'm
                                                                                                                                               1.
                                                                                                                                                T /r/',
              M aintain orseek full-timeemployment.                                                    .            m w
              No contactwith victims/witnesses.
              No tircarms,                                                                         zuz S = L% .f :u,/ ' E ouo
-
              Electronic Monitoring:                                                wrr .# wo.r ooo Fa'
                                                                                                      /
              vravelcxtendedto,        ) l61..-.-
                                       7
                                      .,
                                       .
                                                                                    w-y,lxx,usvocavlo x usxluxc ssvoRs olsvm c,r
                                                                                                   -


              Other:t         . z- x-
                                    )( uz/                             u&J         JUDGEyy
                             a.J      k.-  .   e    /g l                     'z'
                                                                               e
    NEXTCOURTAPPEAM NCE:                           DATE:                           TIME:                                 JUDGE:               PLACE:

    REPO RT RE
    COUN SEL:
    PTD/BON D
    H EA RIN G:
    PRELIM /A RRA IG N OR
    REM OVA L:
    STATUS RE
    EXTRADITION /HRG :


    DATE: 10/22/19 TI
                    ME: 11:00AM s
                                FT
                                 ss
                                  L/TAPE/# /S j'
                                               py Begi
                                                     n sxu:
      11                                                           -
                                                                                                                                                             y
W**THE TIM E FROM TODAY THROUGH THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
COMPUTED UNDER THE SPEEDY TRIALACT ******(YESOR NO)DAR :
                                                                                                           (/-p?.-4/% - /?*
                                                                                                                          'l# 'ro                 v
